Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Amendment
Examiner acknowledges receipt of amendment to application 17/133,443 received July 7, 2022. Claims 1 and 11 are amended, claim 21 is newly added and claims 2-10 and 12-20 are left as original.
Allowable Subject Matter
Claims 1-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 8,183,819.  The claims comprise an element of being able to charge the dock battery at the same time as charging the vessel batteries not found in the prior art.
Regarding Claim 1: Though the prior art discloses a fast charging station for a marine vessel battery on a marine vessel comprising a dock battery and a charger wherein the dock battery and charger are encapsulated by an enclosure on a dock structure in a body of water, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
wherein the charger is configured to charge the dock battery using the power source when the marine vessel is not docked to the dock structure; and
wherein the charger is configured to charge the marine vessel battery using the power source and the dock battery in parallel when the marine vessel is docked to the dock structure. 
Regarding Claim 11: Though the prior art discloses a method for operating a fast charging station for a marine vessel battery on a marine vessel comprising a dock battery and a charger wherein the dock battery and charger are encapsulated by an enclosure on a dock structure in a body of water, it fails to teach or suggest the aforementioned limitations of claim 11, and further including the combination of: 
charging a dock battery of the fast charging station by operatively coupling the dock battery to a power source using a charger of the fast charging station …
docking the marine vessel to the dock structure;
operatively coupling the marine vessel battery to the charger; and
charging the marine vessel battery using the dock battery and the power source in parallel.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859